DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (WO 2019/003077).  Note:  US 2020/0339785 is being used as an English language equivalent for WO 2019/003077).
Considering Claim 44-49 and 53-56:  Ota teaches an extruded starch composition (¶0043-44) comprising at least one chemically modified starch and a polyvinyl alcohol (¶0007).
	Ota is silent towards the peak cold viscosity of the composition and does not present a RVA curve that would allow for the peak cold viscosity to be determined.  Ota teaches an example where 90 parts of Ecofilm and National 7/a modified starch, 10 parts of Elvanol 71-30/a polyvinyl alcohol, and 2 parts of Closite 20A/a clay are mixed (Table 3), and teaches adding 0.5 weight percent of stearic acid/a plasticizer (¶0037-38).  Ota teaches using a high screw speed (¶0044), which is directly related to the SME.  The examples of the original specification teaches an example comprising extruding 90 weight percent of Ecofilm starch, 9 weight percent of Elvanol 71-30 polyvinyl alcohol, 0.5 weight percent of stearic acid, and 2 weight percent of a clay (Example 3).  At all of the SME values, the process results in a cold peak viscosity of greater than 1493, a final viscosity of greater than 390, and a ratio of the cold peak viscosity to the final viscosity of greater than 2.2.  The original specification teaches the starch of the examples as being fully cooked/greater than 90% degree of cook (Example 1).  As Ota teaches a substantially similar composition and process for preparing the composition, and all the examples of the original specification using the clay filler provide the claimed viscosity, the composition of Ota would inherently have the claimed viscosity profile.
Considering Claim 50:  Ota teaches the starch as having an amylose content of greater than 50 percent (Table 4).  
Considering Claims 51 and 52:  Ota teaches the starch as being hydroxypropyl starch (¶0087).
Considering Claims 57 and 58:  Ota teaches the clay as being hydrophobically modified (¶0093).
Considering Claim 59 and 63:  Ota teaches a multilayer film comprising a layer made from the starch layer and a second layer (¶0041).
Considering Claims 60-62:  Ota is silent towards the claimed properties.  However, Ota teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   As Ota teaches the same chemical structure as the instant claims, it would inherently have the claimed properties.

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Ota does not teach an example having the modified starch, polyvinyl alcohol, clay and stearic acid together is not persuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). While the examples do not contain stearic acid, its inclusion is clearly anticipated in Ota.  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).  See MPEP § 2123.
B)  The applicant’s argument that Ota does not provide sufficient disclosure to determine the SME is not persuasive.  Ota teaches the extruder parameters and processing conditions in detail (¶0078-86; 0094).  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767